Case 2:20-cv-00014-JPJ-PMS Document 33 Filed 12/16/20 Page 1 of 1 Pageid#: 172



                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                       BIG STONE GAP DIVISION

 MELINDA SCOTT,                                  )
                                                 )
                   Plaintiff,                    )      Case No. 2:20CV00014
                                                 )
 v.                                              )             ORDER
                                                 )
 WISE COUNTY DEPTMENT OF                         )      By: James P. Jones
 SOCIAL SERVICES, ET AL.,                        )      United States District Judge
                                                 )
                   Defendants.                   )


       Defendant Joshua Moon has moved to extend the time for him to respond to

 the Motion to Compel filed by the plaintiff. The Motion to Extend Deadline, ECF

 No. 32, is GRANTED, and Motion to Compel is held in abeyance and no response

 is required at this time in light of the pending Motion to Set Aside Default and the

 Motion to Dismiss.

       The Clerk shall mail a copy of this Order to the plaintiff.

       It is so ORDERED.

                                               ENTER: December 16, 2020

                                               /s/ JAMES P. JONES
                                               United States District Judge
